DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (10,872,664).
With respect to claim 1, 12 and 13 Wu discloses a phase-change memory device comprising: a memory array including a plurality of phase-change memory cells, each memory cell having a body of phase-change material, a first state (logical “00”), in which the phase-change material is completely in an amorphous phase (col.3, lines 3-4), and at least a second state (logical “10” or “01”, col.3, lines 30-32), in which the phase-change material is partially in the amorphous phase and partially in a crystalline phase (col.3, lines 33-35); and a programming-pulse generator (controller 112, Fig.1), configured to 
With respect to claims 2 and 14, Wu discloses the memory cells have a third state (logical “11”), in which the phase-change material is completely in the crystalline phase, and wherein the programming- pulse generator is configured to: apply the dynamic-programming pulses in a first operating mode; and apply static-programming pulses having a second amplitude (pulse 218, Fig.2A), a second duration (pulse 218, Fig.2A), and trailing edges (pulse 220, Fig.2A) calibrated to switch the memory cells from the first state to the third state in a second operating mode.

Allowable Subject Matter
Claims 3-11 and 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Papandreou et al (US 2016/0372187) disclose determining a cell state of a resistive memory cell.
Barkley et al (US 2014/0064010) disclose apparatus and method to provide power management for memory devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/               Primary Examiner, Art Unit 2825                                                                                                                                                                                                       02/12/2022